DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 25 October 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of 4-14 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 8-10, 12-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4, and 15 each require at least an electronic device comprising: a viewer having a first end, a second end, and a passage extending between the first end and the second end; a first component coupled to the first end, the first component comprising a first opening; and a second component coupled to the second end, the second component comprising: a second opening; a camera; a button, a first surface, and a first ring located at least partially within the second opening such that the first ring is interposed between a first portion of the surface and a barrier when the electronic device is secured to the barrier.
a first surface, and a first ring and a barrier when the electronic device is secured to the barrier
However, none of the prior arts disclose a first ring located at least partially within the second opening such that the first ring is interposed between a first portion of the surface and a barrier when the electronic device is secured to the barrier in combination with the other features as stated in claims 1, 4, and 15. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426